FIRST AMENDMENT TO AMENDED AND RESTATED BOOKING CONTRACT

﻿

﻿

This First Amendment to Amended and Restated Booking Contract (“First
Amendment”), dated May 9, 2016, is by and between WORLD WRESTLING ENTERTAINMENT,
INC. (“Promoter”), with offices at 1241 East Main Street, Stamford, Connecticut
06902, and PAUL LEVESQUE (“Wrestler”), with respect to a certain Amended and
Restated Booking Contract by and between Promoter and Wrestler effective as of
January 1, 2012 (the “Agreement”).

﻿

In consideration of the promises, covenants and agreements set forth herein and
for other good and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

﻿

1.The parties agree that the “Term” of the Agreement shall be extended to run an
additional three years.  Thereafter, the Term shall extend on a year-to-year
basis unless either party terminates it by written notice to the other party at
least ninety (90) days prior to the then effective end of the Term.

﻿

2.All terms not defined in this First Amendment shall have the same meaning
given them in the Agreement.  Except as expressly or by necessary implication
modified by this First Amendment, the terms and conditions of the Agreement are
hereby ratified and confirmed without limitation or exception and shall remain
in full force and effect.

﻿

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

﻿

﻿

WORLD WRESTLING ENTERTAINMENT,

INC. (“Promoter”)

﻿

﻿

﻿

 

 

 

 

 

By:

/s/ Mark Carrano 

 

/s/ Paul Levesque

﻿

Mark Carrano

 

Paul Levesque

﻿

VP, Talent Relations

 

(“Wrestler”)

﻿



--------------------------------------------------------------------------------